BENKE, J.,
Dissenting.—Section 996 governs taxes on containers, not soft drink beverages. Indeed, in enacting section 996, the Legislature specifically found:
“Sec. 2. This act codifies the proper assessment procedures followed in a majority of the counties, and the Legislature finds that it is necessary to correct the improper procedures followed in other counties, in order that returnable soft drink containers will be assessed and taxed fairly and uniformly throughout the state” (Stats. 1973, ch. 1044, §2, p.2069; italics added.)
Given the returnable nature of the container here, and in light of the trial court’s unchallenged finding that the CO 2 and syrup at issue have no function other than as parts of a potable whole, I do not believe the uniformity desired by the Legislature would be fostered by allowing a tax on 7-Up’s containers while exempting similar containers where the components have been premixed.
I would affirm the judgment.